Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18) in the reply filed on September 29, 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al. (US 2019/0093234 A1) in view of Ino (US 10,102,882 B1) and Hashimoto et al. (JP 2015-127064 A).
	As per claim 1, Sakurada et al. (US 2019/0093234 A1) discloses a base plate (e.g., 1) being a portion of a housing (e.g., 101) of a disk drive apparatus (e.g., 100), comprising: a base body (e.g., 10) being a cast product (e.g., see, inter alia, paragraphs [0030, 0034]); and an electrodeposition coating film (e.g., 34) covering at least a portion of a surface of the base body (10), wherein the base body (10) comprises: a bottom plate (e.g., 11) having a rectangular shape as viewed from an axial direction; and a pivot post (e.g., post-structure upon which access portion (104) swings - see Figs. 1 and 3), wherein the bottom plate (11) extends perpendicular to a rotation axis of a disk (e.g., rotation axis of spindle motor (103)) and a swing axis (swing axis of access portion (104)) of a head (e.g., head(s) that "magnetically perform at least one of reading of information recorded on the disk 103 and writing of information to the disk 103" - paragraph [0027]; see also Fig, 1), the rotation axis extending vertically, the swing axis being disposed in a different position from the rotation axis (see Figs 1-3) and extending vertically, the head reading or writing information from or to the disk (103) (see, inter alia, paragraph [0027]).
As per claim 10, wherein the base body (10) comprises a peripheral wall (e.g., 12) extending upward from an outer peripheral edge of the bottom plate (11) and surrounding the bottom plate; the peripheral wall (12) comprises a gate mark where a gate was connected during casting; the gate mark (e.g., 33/124 - see Figs. 3, 8) is disposed on an outer surface of the peripheral wall intersecting a parallel direction in which the rotation axis and the swing axis are lined up (see Fig. 3) and facing the rotation axis; in at least a portion of the peripheral wall, a second machined surface defined by cutting and machining the surface of the base body is defined so as to comprise at least a portion of the gate mark (see Figs. 3, 7-10).
Regarding the limitation, within claim 10, "a second machined surface defined by cutting and machining the surface of the base body is defined so as to comprise at least a portion of the gate mark," it is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product "gleaned" from the process limitations or steps, which must be determined in a "product by process" claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in "product by process" claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
		The final product limitation derived from the claimed "process limitation" of "a second machined surface defined by cutting and machining the surface of the base body is defined so as to comprise at least a portion of the gate mark," fails to result in a structural difference between the disclosure of Sakurada et al. (US 2019/0093234 A1) and the claimed product, at least at it applies to the product limitation(s) "gleaned" from the process limitation(s).  As such, Sakurada et al. (US 2019/0093234 A1) is seen to anticipate this limitation as it applies to the patentability of the final structure.
	As per claim 11, wherein in the peripheral wall (12), the second machined surface (corresponding worked surface) is defined across one surface of the peripheral wall that comprises the gate mark (33/124) and at least one surface adjacent to the one surface (see Fig. 12, wherein the worked surfaces (16) extends above, below and to the sides of the gate mark (124)).  
	As per claim 12, wherein the second machined surface is defined on the entire outer surface of the peripheral wall, that is, insofar as the product-by-process term "machined surface" connotes a "flat surface," then since the peripheral surfaces of the base walls (12) are flat, the limitation is seen to be met in the final product.
	As per claim 13, wherein at least a portion of the first machined surface is infiltrated with an impregnant (36).  
As per claims 14 and 15, wherein the impregnant is either an epoxy resin or an acrylic resin (e.g., see, inter alia, paragraph [0034]).  
	As per claim 16, a spindle motor (102), comprising the base plate (1) according to claim 1. 
	As per claim  17, a disk drive apparatus (e.g., 100), comprising: the spindle motor (102) according to claim 15; a disk (103) rotated about the rotation axis by the spindle motor (102); and a head (e.g., head(s) that "magnetically perform at least one of reading of information recorded on the disk 103 and writing of information to the disk 103" - paragraph [0027]; see also Fig, 1) swinging about the swing axis and reading or writing information from or to the disk (103).  
	As per claim 18, wherein a gas having a density lower than that of air is filled inside the housing (e.g., see paragraph [0028]). 
	As per claim 1, however, Sakurada et al. (US 2019/0093234 A1) appears to remain silent with regard to wherein the pivot post protrudes upward from an upper surface of the bottom plate along the swing axis and a protrusion, wherein the protrusion is provided protruding radially outward from a peripheral surface of the pivot post and protruding to the upper surface of the bottom plate.
Such structure is well-known in the disk drive art.
	As just one example, Ino (US 10,102,882 B1) discloses an analogous base plate being a portion of a housing of a disk drive apparatus, in the same field of endeavor as Sakurada et al. (US 2019/0093234 A1), wherein, as per claim 1, a pivot post (e.g., 43) is provided; the pivot post (43) protrudes upward from an upper surface of a bottom plate (41) along a swing axis (of the analogous access portion (15)).
Additionally, as per claim 9, Ino (US 10,102,882 B1) further discloses wherein the bottom plate comprises a second concave part (e.g., 44 - see Fig. 1) defined by a lower surface of the bottom plate (41) opposed to the pivot post (42) in the axial direction being recessed upward in the axial direction (Fig. 1).  
	As per claim 16, Ino (US 10,102,882 B1) further discloses a spindle motor (e.g., 11), comprising the base plate (41).
Given the express teachings and motivations, as espoused by Ino (US 10,102,882 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the pivot post of Sakurada et al. (US 2019/0093234 A1) as protruding upward from an upper surface of the bottom plate along the swing axis, in the manner taught by Ino (US 10,102,882 B1), in order to advantageously "define the pivot post with high accuracy . . . [and] have a sufficient strength to withstand the swing of the head." See col. 1, ll. 39-42 of Ino (US 10,102,882 B1).
Additionally, as per claim 1, Hashimoto et al. (JP 2015-127064 A) also discloses an analogous base plate being a portion of a housing of a disk drive apparatus, in the same field of endeavor as Sakurada et al. (US 2019/0093234 A1), wherein, as per claim 1, a pivot post (e.g., 71A) is provided; the pivot post (71A) protrudes upward from an upper surface of a bottom plate (3) along a swing axis (of the analogous access portion), wherein a protrusion (e.g., 71B) is provided, wherein the protrusion (71B) is provided protruding radially outward from a peripheral surface of the pivot post (71A) and protruding to the upper surface of the bottom plate (3) (e.g., see Figs. 2, 4 of  Hashimoto et al. (JP 2015-127064 A)).
Additionally, as per claim 2, regarding the limitation, "wherein a first machined surface defined by cutting and machining the surface of the base body is disposed extending over an upper surface of the protrusion from at least a portion of the peripheral surface of the pivot post," is considered a product-by-process limitation.
The product by process limitations are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17(footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product "gleaned" from the process limitations or steps, which must be determined in a "product by process" claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in "product by process" claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
		The final product limitation derived from the claimed "process limitation" of " wherein a first machined surface defined by cutting and machining the surface of the base body is disposed extending over an upper surface of the protrusion from at least a portion of the peripheral surface of the pivot post," fails to result in a structural difference between the disclosure of Hashimoto et al. (JP 2015-127064 A) and the claimed product, at least at it applies to the product limitation(s) "gleaned" from the process limitation(s).  As such, Hashimoto et al. (JP 2015-127064 A) (in combination with Ino (US 10,102,882 B1) and Sakurada et al. (US 2019/0093234 A1)) is seen to meet this limitation as it applies to the patentability of the final structure.
		Additionally, as per claim 3, Hashimoto et al. (JP 2015-127064 A) further discloses wherein the "first machined surface" (e.g., upper flat surface of (71B)) further extends in a protrusion direction from the upper surface of the protrusion and a tip (e.g., outward corner of (71B)) is disposed on the upper surface of the bottom plate (3).
		As per claim 7, when combining the teachings of Hashimoto et al. (JP 2015-127064 A) (and Ino (US 10,102,882 B1)) with Sakurada et al. (US 2019/0093234 A1), given the teachings and suggestions of Sakurada et al. (US 2019/0093234 A1) with the impregnant, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to additionally provide the disclosed impregnant (36) (as taught by Sakurada et al. (US 2019/0093234 A1)) to the surface ("first machined surface") of (71B), in order to advantageously fill in "[m]inute cavities in the worked surface . . . result[ing] in an improvement in the airtightness of the interior space of the housing." See paragraph [0034] of Sakurada et al. (US 2019/0093234 A1). 
		Additionally still, as per claim 8, Hashimoto et al. (JP 2015-127064 A) further discloses
wherein the pivot post (71A) comprises a pedestal (e.g., portion of (71B) that surrounds pivot post, which also is considered to form part of the claimed "protrusion") having an annular shape and protruding radially outward from a peripheral surface of a root portion.
In combination with Ino (US 10,102,882 B1) (and the base reference Sakurada et al. (US 2019/0093234 A1), it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a protrusion (71B) protruding radially outward from a peripheral surface of the pivot post (71A) and protruding to the upper surface of the bottom plate, as taught by Hashimoto et al. (JP 2015-127064 A), in combination with Ino (US 10,102,882 B1) to the base plate of Sakurada et al. (US 2019/0093234 A1), in order to advantageously provide adequate rigidity of the pivot post at its root based portion (as taught by Hashimoto et al. (JP 2015-127064 A)), while also "facilitate[ing] a flow of a molten metal into the pivot post 43 when the base 12 is cast," as taught by Ino (US 10,102,882 B1) (see col. 4, ll. 64-65 of Ino (US 10,102,882 B1)), as applied to Sakurada et al. (US 2019/0093234 A1).


Allowable Subject Matter
Claims 4-6 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein disk drive apparatus base plates are formed of a die cast metal, and/or having electrodeposition coatings on surfaces thereof, and/or including pivot posts formed integrally during the die cast molding process. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688